Title: To James Madison from Sylvanus Bourne, 6 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 6 July 1805, Amsterdam. “I have this day been honored by your favr of the 28h May & I hasten to reply thereto that although I have not copies of my letters which Mr Damon refers to in his publication I believe them generally correct. Indeed the Confidence I placed in Mr D at that time & before was more fully evidenced by having left my consular Powers on both my visits to the UStates namely in 1797 & 1802—and it was not till sometime after my return here that I became acquainted my confidence had been misplaced—the first thing that alarmed my suspicions arose from having heard that he had reappointed Mr Hooglant as Consular Agent at the Helder during my absence to answer his private purposes nothwithstanding [sic] he knew that I had dismissed him from said place for improper conduct—this naturally led me to make inquiry not only into his Official Conduct but as to the general tenor of his conduct in transacting the Affairs of his brokerag⟨e⟩; house as a thing of essential importance to the interest of all americans trading here—& the result of my inquiries on this head was of the following kind that there existed between him & some Houses here & the Officers of the Customs a secret & improper connection relative to the entry of mercha. the payt of duties thereon&c—such pr example as debiting ƒ100 to the Consignor w[h]ere only ƒ50 was paid while the Balce remained with the Contracting parties. And that in the more detail part of their concerns—it has been understood that in connect⟨ion⟩; with the Sellers not a pound of Sugar or Candles up to a Cab⟨le⟩; & anchor & a Suit of Sails—fictitious or Simulated Accounts are made to the purchasers expressing more than is paid while the Ballen⟨ce⟩; ⟨or⟩; Surplus is held by D & O. You will readily conceive that such like connect⟨ions⟩; are so made as to preclude the chance of procuring legal proof. Although the mind may be quite convinced indeed I have substantial grounds of th⟨e⟩; belief thereof deduced from various sources—permit me to quote two or three to you in corroboration of my assertions—Capt Smith from Phila (addressed to D & O) called at my office one ⟨day⟩; with an Account in his hand of about ƒ 1500 made out ⟨by⟩; an Inn Keeper for the support at his House of a number of Germans who were bound to the UStates which he inform⟨ed⟩; me he had been correctly informed was paid by D & O with 900 —while the Balce remained he had no doubt in th⟨e⟩; hands of D & O their Agents as the Passengers were debit⟨ed⟩; ⟨for⟩; the Whole amot—he also at the same time related to me a transaction of his own with said House—viz tha⟨t⟩; he had been to examine two parc[e]lls of Beef one of which was ƒ38 Pr Bbl & the other ƒ44—& that D & O advised him by all means to take that of ƒ44 because said they it is better beef & better packed for the long voyage which he w⟨as⟩; bound—some circumstances how ever led him to suspe⟨ct⟩; that all was not right & he went to the Store w[h]ere the Beef was to be had at ƒ38 & desired leave to exam ⟨ine ⟩; it & said during the examination he with his penk⟨nife⟩; made a secret mark on the Blls—after which he went to the other Store where the Beef was at ƒ44 & agreed to take a number of Blls thereof to be dld in 2 or 3 days & that when they were dld he found the Blls that he had marked at the other Store which had been bought up at ƒ38 & thus imposed on him—but as he was in time to correct the mistake —Mess D & O did not at that time get their part of the difference between ƒ38 & ƒ44. 3dly I have a letter from Mr. James Biass of Baltimore since my return here last covering his power to me to close his accots with said House wherein he says ‘They have Swindled & cheated me out of a little fortune since my connection with them.’ These items I believe my respected Sir will be sufficient to convince of the correctness of the Character I give them in my letter of 13 March & also that it was high time that means should be used to correct so great an evil & that this cou⟨ld⟩; not be more effectually accomplished than by the establishment of another House in that line under my guarantee for the correct & faithfull managment of all concerns entrusted to them: such is indeed the House of Haines & Co. but let me here explain that I have no funds in said House & that they have no connection whatever with the powers functions & emoluments of my Office which I found on reflection would be incorrect. My only connection therewith is the allowance of a Commission for my guarantee on a Mercantile principle in like Cases & this guarantee was absolutely necessary to the very existence of the house & to give it the chance of any profit whatever—as two houses of the kind had before set ⟨in⟩; that since some years & were sucessively crushed by the Col⟨o⟩;ssal Weight of the antient monopoly—I have only through infinite trouble & Chagrin suceeded to effe⟨ct⟩; a counter establishment which has already had & must continue to have the most beneficial & permanent advantages to the Amn. trade here this is the uniform opinion of all amn Masters & Supercargoes (who w[h]ere they are left to act for themselves uniformly give their business to Haines & Co[)] & ough⟨t⟩; I to be condemned for the exertions I have made to effect so valuable an object. I regret only having exposed myself by my Zeal herein to the Obse[r]vation⟨s⟩; of Mess D&O but I shall soon prepare & send out such a statement of the matter as will correct any unfavorable impressions produced by their advertist—which must operate towards my [illegible] with you & the preservation of a place on which I alon⟨e⟩; rely to support my distressed family & which I have filled (I am led to hope) with honor & integrity & to public advantage. Whatever propositio⟨ns⟩; I may have made to Mr D. at a time when I thought him to merit my confidence & which my embarrassed situation suggested the idea of, if not incorrect in themselves will not meet your disapprobation. Let me then examine in to the principles or causes which led me to make the propositions. I had by the long & distressing sickness of my late dear friend been exposed to expences & sacrifices of a heavy kind, my commercial house here was in the decay & many of our important fri[e]nds in the U States in a like situation I was therefore neceessitated [sic] to seek a substitute to revive my drooping prospects & looked to Mr D for several reasons such as that he was the person who first introduced me to my acquaintean[c]e & connection with Mr Lange my then partner in buisness & I presumed he might be disposed to agree to some plan favorable to the interest of L & B. & as Nineteen twentieths of the documents legalized at my Office are made out [by] the Brokers [sic] who is the merchants Agent in such Cases I thought a general convenience to all parties concerned might arise from having the Offices under the same roof & my intention of conferring joint Consular Powers on Mr D was merely that of giving him the title or Character of Chancellor to the Consulate as is practised in many of our Consular Offices in France & as a base of that pecuniary reciprocity which might induce him to consent to my views I was led to offer him a share of my revenues which was all I had to offer but nothing in the whole thing was intended by me that could in any manner divert the Consular Powers from their regular & proper Channels or in any way increase its emoluments or operate as an aditional weight on my Countrymen—should you doubt this fact I will appeal for proof to a convincing truth which Cannot avoid having a full & most favorable effect in my Case—viz that I have never in the case of outward or export documents charged more than half what the Law would ju⟨s⟩;tify me in doing in the case of inward ones 15s less than Others Charge in the Cr: Offices. No sir had interest eve⟨r⟩; been capable of causing me to swerve from my duties I should now have been a rich man instead of the contrary. I call with confidence on every man who has had to deal with me in my private or public capacity since I have had the honor of serving th⟨e⟩; UStates for proof to say if I have not ever conducted on My affairs on the Strictest & most scrupulous principl⟨es⟩; of honor & integrity—Merchant, Citizen & Sailor I feel & know will come forward as my advoc⟨ates⟩; While in the opinion of the Govt here I am bold to say I stand on firm & solid grounds as I have not only its respect but warm Affection & regard. My sy[s]tem of nerves full of sensibility by nature—have been Strung & extended by a series of bitter misfortunes & I feel most deeply even the appearance of any thing which might sully my reputation as it is all I possess in the world. I have been the victim of those whom I have had to deal with & although my means of gain have been circumscribed what little I had honestly earned I have lost by the perfidy of others & I now alone depend on my little Official income for the maintenance of my distressed family & motherless infants but if I have forfeited your confidence by the violation of either private faith or public duty, it becomes your duty to treat me accordingly whatever may be the event.
          “That my zeal may have led me into some indiscretions in the case in question may be true but the Object was important & I have ensured it I have suceeded to fix an establishment which will operate the most essential benefits to the trade of my Country here —& I shall if doomed to retire have the Consolation of an approving mind & if permitted to remain I shall strive to render myself worthy of your Confidence & that of the Govt of the U States by my honest [illegible]able & able exertion to fullfill my duties with honor.”
          
            Adds in a postscript: “Among other proofs of the intrigues of Mr D may I mention the following lately discovered viz that he to serve his own view sent an agent into Germany with a printed advertist purporting that the Govt of the UStates had resolved to people the Country of Louisiana with sober industrio⟨us⟩; Inhabitants & conveying the belief that he was commissioned to send them on to America free of Charge—what an infamou⟨s⟩; what a daring prostitution of the Character of a Nation & Govt for private purposes! but the artfull fellow takes care not to compromise himself by putting his name to the advertist which task he imposes on his agent who has been in that sort of employ for him some years.
            “Mr. D conscious that a new Brokerage house would tend to break up his System left no means untried to prevent its establishment even to buying off a person who had priorly to Mr H. shewn Intentions of undertaking the thing & he has said he would spend ƒ[illegible]0,000 to ruin me—but in case I meet the dissaprobation of Govt his Object would be effected at a cheaper rate & his triumph would be Complete.”
            Adds in a second postscript, dated 9 July: “[illegible] Cargoes had been nearly Completed by the means within alluded to of the Advertist but both the french & Batavian Authorities were so piquéd at the thing & the general complexion of the buisness that they sent soldiers on board the Ships discharged the passengers & broke the voyages up While they have since permitted Mess Haines & Co to put the greater part of them on board of another vessel & send them on to the UStates they sailed in the Venus Capt King for Phila by whom I wrote my first reply.”
          
        